—Order affirmed without costs. *877Memorandum: Petitioners, Roseanne M. A. and Stephen T. K., an unmarried couple, filed a petition seeking to jointly adopt a child, who is the natural child of Roseanne. Family Court dismissed the petition because petitioners are unmarried and, pursuant to Domestic Relations Law § 110, adoption by two unmarried persons is not authorized in New York.
"Adoption in this State is 'solely the creature of, and regulated by, statute law’ ” (Matter of Robert Paul P., 63 NY2d 233, 237, quoting Matter of Eaton, 305 NY 162, 165), "Consequently, because adoption is entirely statutory and is in derogation of common law, the legislative purposes and mandates must be strictly observed” (Matter of Robert Paul P., supra, at 238).
Domestic Relations Law § 110, the statute governing who may adopt or be adopted, provides that "[a]n adult unmarried person or an adult husband and Ms adult wife together may adopt smother person.” The statute does not permit adoption by two unmarried persons. Therefore, the decision of Oneida County Family Court (Morgan, J.) is correct, and the order must be stffirmed.
All concur except Green, J. P., smd Balio, J., who dissent and vote to reverse in the following Memorandum.